Name: Council Regulation (EEC) No 637/85 of 11 March 1985 amending Council Regulation (EEC) No 706/84 imposing a definitive countervailing duty in the framework of the anti-subsidy proceedings concerning imports of tube and pipe fittings of malleable cast iron originating in Spain and proposing the definitive collection of the provisional duty
 Type: Regulation
 Subject Matter: competition;  mechanical engineering;  tariff policy;  Europe
 Date Published: nan

 14. 3 . 85 Official Journal of the European Communities No L 73/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 637/85 of 11 March 1985 amending Council Regulation (EEC) No 706/84 imposing a definitive counter ­ vailing duty in the framework of the anti-subsidy proceedings concerning imports of tube and pipe fittings of malleable cast iron originating in Spain and proposing the definitive collection of the provisional duty THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2176/84 of 23 July 1984 on protection against dumped or subsidized imports from countries not members of the European Economic Community ('), Having regard to the proposal submitted by the Commission after consultations within the Advisory Committee provided for in that Regulation , Whereas : C. Subsidy (3) The Commission obtained the necessary informa ­ tion from the Spanish Government and the expor ­ ters, including particulars from the exporters of deliveries to the Community of malleable cast iron tube and pipe fittings since 11 July 1984, and of the export rebates received, which were checked on the spot. It emerged that as from 11 July 1984 the rebate for the products in question was cut by 1 5 % from 11,5 to 9,8 % (rounded off to the first decimal place), lowering the export subsidy as found by the Commission by 1,7 % , from 8,4 to 6,7 % of the export price . D. Duty (4) Since the Spanish Government has lowered by 1,7 % the rebate on exports of the said products, a corresponding reduction should be made in the definitive countervailing duty with effect from 11 July 1984. Under Article 2 of Regulation (EEC) No 1430/79 (3) importers are entitled to a refund of countervailing duties paid in excess of the amount due under the abovementioned Regulation on goods released for free circulation in the Commu ­ nity since 11 July 1984, A. Definitive action ( 1 ) Council Regulation (EEC) No 706/84 (2) imposed a definitive countervailing duty on imports of tube and pipe fittings of malleable cast iron originating in Spain . B. Subsequent procedure (2) In August 1984, after introduction of the definitive duty, the Spanish Government and the exporters requested a reduction in the rate of the duty on the ground that Government Decree No 1313/ 1984 of 20 June 1984, published in the Spanish official gazette (BOE No 164) of 10 July 1984, which entered into force on 11 July 1984, had modified the system of export rebates. Article 4 of the Decree provided for an across-the-board reduction of 1 5 % in the rate of the rebate . HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EEC) No 706/84 is hereby replaced by the following : '2. The amount of the duty shall be equal to 6,7 % of the net price per tonne, free-at- Community frontier.' O OJ No L 201 , 30 . 7 . 1984, p . 1 . Ã  OJ No L 74, 17 : 3 . 1984, p . 47 . (3) OJ No L 175, 12. 7 . 1979, p. 1 . No L 73/2 Official Journal of the European Communities 14. 3 . 85 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 11 July 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 March 1985. For the Council The President F. M. PANDOLFI